PER CURIAM.
This is a motion for an appeal from a judgment entitling appellees to recover from appellant, Erwin Tackett, the sum of $1,025, plus 6% interest from February 14, 1955, together with the costs. This sum represents the loss sustained by appellees when appellant refused to accept a deed to real estate he had bid in at a public sale and it was necessary to resell the property. Appellant declined to close the deal because he contended the title was defective in that a lien of $815 existed against the property in favor of the Department of Welfare to secure old age assistance payments. This lien was not of record at the time appellant bid on the land.
The testimony of appellee, Joseph W. Woodhead, the administrator of the estate of the decedent-owner of the land and also the attorney in fact for the heirs of the decedent in the sale of the land, and also the person who auctioned off the land, was that he was charged by law as administrator to pay all the debts of the decedent and that he intended to settle the claim of the Department of Welfare out of the proceeds of the sale.
The jury held, under proper instructions, that appellant was legally bound to accept a deed to the land and that his refusal to do so subjected him to the damages claimed by appellees and embraced in their verdict. In this connection the jury found under an instruction which would give appellee, Woodhead, a reasonable time to clear the *845title to the property, since time was not of the essence of the contract in controversy.
We believe this action was correctly adjudicated in the lower court.
Wherefore, the motion for an appeal is overruled and the judgment is affirmed.